Citation Nr: 1732703	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-50 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of a right wrist fracture and degenerative joint disease.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.  The Veteran died in February 2013.  The appellant is the surviving spouse of the Veteran and has been recognized as the substitute appellant in this case.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2014 and June 2015, the Board remanded the case for further development.

In April 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016), which was received in June 2017.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right wrist fracture and degenerative joint disease was manifested by symptoms productive of functional impairment which more nearly approximates the loss of use of the right hand.

2.  The Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for residuals of a right wrist fracture and degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.25, Diagnostic Codes 5214, 5125 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Veteran's right wrist disability has been rated 40 percent disabling under Diagnostic Code 5214.  Diagnostic Code 5214 provides the following ratings for a major extremity: 30 percent for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; 40 percent for ankylosis in any other position except favorable; and 50 percent for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  Diagnostic Code 5214 notes that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5125, which addresses ratings for amputations, functional impairment comparable to the loss of a hand is rated at 70 percent for major hand loss of use and 60 percent for minor hand loss of use.

For VA purposes (under 38 C.F.R. § 4.63), loss of use of a hand is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance, and that the determination is made on the basis of the actual remaining function of the hand, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  

Normal range of motion for the wrist is 80 degrees palmar flexion and 70 degrees dorsiflexion.  38 C.F.R. § 4.71, Plate I.

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran underwent a VA examination in June 2007.  At that time, he complained of pain, numbness, decreased use, and dropping of utensils.  He used a brace and received steroid injections.  It was noted that the Veteran was right hand dominant.  X-rays of his right wrist showed an old, evidently non-united fracture of the scaphoid bone with possible aseptic necrosis of the proximal segment, severe degenerative changes of the radial carpal joint, and degenerative changes of multiple carpal joints.  Findings on an EMG showed that motor nerve conduction velocity was slightly diminished in the right median nerve in the forearm, possibly due to remote carpal tunnel entrapment, which had been treated surgically in the past.  Soon thereafter, the Veteran underwent surgery at a private medical facility in July 2007, to fuse his right wrist joint.  

The Veteran underwent another VA examination in August 2008, at which time he related that his activities were considerably limited due to a painful, fused right wrist.  X-rays of the wrist showed a surgical plate fixation spanning from the distal radius to the base of the right third metacarpal; significant degenerative changes, joint malalignment, and disorganization within the carpal region; and two screws entering into the base of the right third metacarpal that were fractured.  The diagnosis was status post right wrist surgical fusion with residual pain and weakness in the right hand, moderately to severely disabling.    

The Veteran's private physician noted in an August 2009 medical statement that the Veteran's report of difficulty with day to day activities, including dropping items all the time.  On examination, the Veteran had no motion at the right wrist joint, a weak grip/grasp, and decreased sensation to the middle finger.  X-rays showed broken screws into the metacarpal, which could be contributing to some of the symptoms.  Further, in a November 2011 medical report, another private physician indicated that he evaluated the Veteran the previous month, and that the diagnoses were fixation of the right wrist with advanced degenerative changes with carpal nonunion with an attempt at fusion for an unstable wrist, de Quervain's disease, and carpal tunnel syndrome with median nerve neuropraxia.  

In statements dated February 2008 and December 2009, the Veteran maintained that as a result of his wrist fusion in July 2007, he was unable to move his wrist and he had lost the use of his dominant hand for most purposes.  He also described loss of sensation and weakness in his hand, affecting his grasp and grip.  In an April 2015 statement, the appellant's representative argued that the Veteran's disability warranted a much higher rating due to loss of use of the hand.  He asserted that his private physicians in their medical reports dated August 2009 and November 2011 both described severe functional impairments in the Veteran's right wrist and hand, including pain, loss of strength, decreased sensation, and immobility of the wrist fused in a position that was not a "position of choice of use of the hand and wrist."  The Veteran further noted that the November 2011 assessment stated that there was "no effective function remain[ing] in the right hand other than that which would be equally served by amputation with the use of a suitable prosthetic appliance."  

In the June 2017 VHA opinion, the expert physician reviewed the Veteran's medical history concerning his right wrist disability stating that the private treatment records show the development of "severe impairment" of the right upper extremity related to a complex constellation of post-traumatic sequelae of the right wrist and hand, including development of chronic joint pain and stiffness, swelling, deformity, instability, muscular atrophy, and neuropathy contributing to life-limiting alteration in the right wrist and hand strength and sensation.  He then opined that it was factually ascertainable that the Veteran's initial right wrist injury resulted in both post-traumatic and post-surgical sequelae contributing to life-limiting loss of use of his right hand, not only for occupational activities, but also for activities of daily living.  Thus, his clinical condition and function was comparable to that of a patient with a below the elbow amputation.  The expert physician also stated that he agreed with the Veteran's private physician's assessment that the Veteran's chronic right wrist and hand disability had resulted in an extremity with "no effective function."   

Upon review of all of the evidence of record, the Board finds that a rating of 70 percent is warranted for the Veteran's right wrist disability as the clinical findings of record demonstrate the loss of use of the right hand to warrant a 70 percent rating under Diagnostic Code 5125.  The Veteran's private physicians and the VHA expert physician have stated that the Veteran has such severe impairment of the right wrist that essentially no effective function remains.  Significantly, the VHA expert physician stated that the Veteran's loss of use of the hand was comparable to that of a patient with below the elbow amputation, which is consistent with the definition provided in 38 C.F.R. § 4.63 defining loss of use of a hand.  Prior to his death, the Veteran also stated that he was unable to move his wrist, he had lost the use of his hand for most purposes, and described loss of sensation and weakness in his hand that affected his grasp and grip.  Thus, the Board finds that the criteria for a 70 percent rating are met. 

A rating higher than 70 percent is not warranted.  Under the "amputation rule," the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  Amputation or loss of use of the hand warrants a rating of 70 percent under Diagnostic Code 5125, which constitutes the schedular maximum rating for all disabilities affecting the Veteran's right hand.  Thus, pursuant to the amputation rule, a 70 percent rating for the Veteran's right wrist is the maximum rating available.  Accordingly, the award of any increase over this amount is subject to the amputation rule, 38 C.F.R. § 4.68. Therefore, a rating higher than 70 percent is not warranted.

TDIU

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a). 

Service connection is currently in effect for residuals of a right wrist fracture and degenerative joint disease which has been assigned a 70 percent disability rating in this decision.  Accordingly, the schedular criteria for a TDIU have been met.

Prior to his death, the Veteran asserted that he was entitled to TDIU as a result of his right wrist disability.  He referenced the November 2011 private medical assessment stating that there was no effective function remaining in his right hand other than that which would be equally served by amputation with the use of a suitable prosthetic appliance and that due to his functional impairments he would be unable to perform full time employment.  

As stated above, the Veteran underwent two VA examinations, which showed an increase in severity and limitations of the right wrist following the surgery in July 2007.  Also, reports from the Veteran's private physicians August 2009 and November 2011 stated that the Veteran had no motion at the right wrist joint, a weak grip/grasp, and decreased sensation to the middle finger and the diagnoses were fixation of the right wrist with advanced degenerative changes with carpal nonunion with an attempt at fusion for an unstable wrist, de Quervain's disease, and carpal tunnel syndrome with median nerve neuropraxia.

A posthumous VA medical opinion was obtained in October 2015 to address the question of whether the Veteran's service-connected disabilities had prevented him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  The examiner asserted that the Veteran could maintain employment, with certain work accommodations (no heavy lifting or climbing on ladders, or work requiring the "perfect use of both hands"), and did not find that the Veteran was precluded from working because many people work with an amputated hand or with a prosthesis.  The examiner further commented that the November 2011 private opinion was not consistent with the Veteran's VA examinations or history of working with his injured hand.  The Board, however, finds this opinion to be insufficient to decide the claim as the examiner does not reference any specific functional impairment of the right wrist fracture residuals, as documented on VA examinations and private evaluations.  Moreover, the opinion does not address the assertions by the Veteran and his representative that the Veteran essentially had loss of use of his hand following wrist fusion surgery in 2007.  Therefore, this opinion holds little probative weight.  

On the other hand, the June 2017 VHA opinion reviewed the entire medical record, including the VA examinations and private evaluations, showing that the private treatment records document development of "severe impairment" of the right upper extremity related to a complex constellation of post-traumatic sequelae of the right wrist and hand, including development of chronic joint pain and stiffness, swelling, deformity, instability, muscular atrophy, and neuropathy contributing to life-limited alteration in the right wrist and hand strength and sensation.  He then opined that it was factually ascertainable that the Veteran's initial right wrist injury resulted in both post-traumatic and post-surgical sequelae contributing to life-limiting loss of use of his right hand, not only for occupational activities, but also for activities of daily living.  The expert physician also stated that he agreed with the Veteran's private physician's assessment that the Veteran's chronic right wrist and hand disability had resulted in an extremity with "no effective function" and that would preclude the safe/effective climbing of ladders and/or carrying and using tools.  Additionally, it was apparent that the Veteran's disability would severely limit other job requirements such as driving, writing, typing, and use of the telephone.  Finally, the expert physician disagreed with the October 2015 VA opinion that the Veteran might maintain employment in certain work accommodations as from a medical standpoint, any occupational use of the right hand and wrist would put the Veteran as substantial risk for new injury, reinjury, or further disability of the right upper extremity as well as put him at risk for overuse injury of the contralateral left upper extremity.  Although the rationale for these opinions is brief, the Board finds the opinions persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board finds that the evidence supports the Veteran's assertion that his service-connected right wrist disability rendered him unable to secure or follow a substantially gainful occupation.  Based on his level of disability as described by the June 2007 and August 2008 VA examinations, the Veteran's private treating physicians and the June 2017 VHA opinion, it was unlikely that he would be able to secure more than marginal employment.  Therefore, the Board concludes that his service-connected right wrist disability rendered him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a TDIU is warranted. 


ORDER

A 70 percent disability rating for residuals of a right wrist fracture and degenerative joint disease, is granted, subject to the laws and regulations governing the payment of monetary awards.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


